W. Vincent Grady, S.
Petition is made for a compulsory accounting in this estate by Knieriemen Oil Co., Inc., of Poughkeepsie, New York, claiming to be an unpaid creditor of the deceased in the amount of $5,348.25.
It appears that Louise C. Smith died intestate on January 14,1959, at Amenia, New York, leaving her surviving a husband, William P. Smith, Sr., and a son William P. Smith, Jr., as her only distributees. William P. Smith, Sr., was appointed administrator of her estate on February 6, 1959, and died intestate on August 10, 1961. Letters of administration were then issued on August 24, 1961 to William P. Smith, Jr., on his father’s estate.
It is claimed by petitioner, that William P. Smith, Sr., the deceased administrator of Louise C. Smith, came into possession of certain property belonging to her, and that more than one year has elapsed since his appointment, and no account has been filed.
William P. Smith, Jr., through his attorney, Edward J. Murtaugh, Esq., opposes the application for a compulsory accounting at this time, claiming that Louise C. Smith was a partner with William P. Smith, Sr., in a business known as Wassaic Sales, which ceased at her death, and that the claim of Knieriemen Oil Co., Inc., is based on the sale of oil products to Wassaic Sales, after Louise’s death, and that such credit was extended to her husband and administrator William P. Smith, Sr.
It is further claimed by the respondent that the assets of the two estates are so intermingled that it will be difficult to render an accounting in one without rendering an accounting in the other, and for that reason requests that the court defer the accounting in the Louise C. Smith estate until the minimum time has elapsed for an accounting in the estate of William P. Smith, Sr.
*244It is the conclusion of the court, therefore, that the present application should be denied, and any rights of the Knieriemen Oil Co., Inc., as a creditor of the estate of Louise C. Smith, deceased, be preserved until an accounting is had in the both estates, at which time liability on petitioner’s oil bill will be determined.